Citation Nr: 0407947	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  03-11 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for service-connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran served on active military duty from February 1980 
to February 1983.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Little Rock, Arkansas (RO).

The veteran raised the issue of unemployability in a 
statement received in May 2002.  This issue has not been 
developed for appellate review and therefore, it is referred 
to the RO for appropriate action.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.  The Board remands this claim to ensure full and 
complete compliance with the enhanced duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000 (VCAA) and for further and complete development of the 
evidence to assist in a thorough evaluation of all material 
facts when issuing a decision on the merits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

Effective September 26, 2003, VA revised the criteria for 
diagnosing and evaluating diseases and injuries of the spine, 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  68 Fed. 
Reg. 51454-51458 (August 27, 2003).  The veteran has not been 
provided the new rating criteria nor has his claim been 
adjudicated with consideration of the revised regulations.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that 38 
C.F.R. §§ 4.40, 4.45 (2003) were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated.  Therefore, "functional loss" of a musculoskeletal 
disability must be considered separate from any consideration 
of the veteran's disability under the diagnostic codes.  
DeLuca, 8 Vet. App. 202, 206 (1995).  Functional loss may 
occur as a result of weakness or pain on motion of the 
affected body part.  38 C.F.R. § 4.40.  Factors involved in 
evaluating, and rating, disabilities of the joints include:  
weakness; fatigability; lack of coordination; restricted or 
excess movement of the joint; or, pain on movement.  38 
C.F.R. § 4.45.  These factors do not specifically relate to 
muscle or nerve injuries independently of each other, but 
rather, refer to overall factors that must be considered when 
rating the veteran's joint injury.  DeLuca, 8 Vet. App. at 
206-7.

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any additional notification 
and development action required by the 
VCAA is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

		2.  The veteran should be requested to 
identify all sources of medical treatment 
received from May 2002 to the present, 
and that he furnish signed authorizations 
for release to VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, not currently of record, 
should then be requested and associated 
with the claims folder.  All efforts to 
obtain these records should be fully 
documented and, for VA records, the VA 
facility should provide a negative 
response if records are not available.

3.  When the above development has been 
completed and any available evidence 
identified by the veteran has been 
obtained, the veteran should be scheduled 
for an examination to determine the 
current severity of his service-connected 
low back disorder.  The claims file must 
be made available to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should review the results of any testing 
prior to completion of the report.  The 
report of examination should be 
comprehensive and include a detailed 
account of all manifestations of low back 
pathology found to be present.  In 
particular, the examiner should report any 
functional limitation found and range of 
motion expressed in degrees, with standard 
ranges provided for comparison purposes, 
should be accomplished.  The examiner must 
also address whether there is:  ankylosis; 
muscle spasm; guarding; abnormal gait; 
abnormal spinal contour; and localized 
tenderness.  The examiner should also 
render specific findings as to whether 
during the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or incoordination 
associated with the veteran's 
service-connected low back disorder.  The 
report prepared should be typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After completing the above action, 
and other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated, 
with consideration of the revised 
regulations.  If the claim remains 
denied, a supplemental statement of the 
case, to include the revised regulations 
and a discussion thereof, should be 
provided to the veteran and his 
representative.  After they have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


